 





NW Flex Space Lease Agreement

 

This Warehouse Space Lease Agreement (this “Lease”) is entered into by and
between NW Flex Space LLC, an Oregon limited liability company (“Lessor”), and
Motherlode LLC, an Oregon Limited Liability Corporation (“Lessee”). Lessor is
the tenant under that certain Lease Agreement with Financial Growth Technologies
LLC, an Oregon limited liability company (“Master Lessor”) dated November 1st,
2016 (the “Master Lease”) for that certain property located at 2000 SE Hanna
Harvester Dr., Milwaukie, OR 97222 (the “Property”). Lessee desires to sublease
certain space at the Property from Lessor. Lessor is willing to sublease that
space to Lessee on the terms and conditions set fort in this NW Flex Space Lease
Agreement (this “Lease”).

 

1. Premises. Lessor leases to Lessee, and Lessee leases from Lessor,
approximately 9,222 square feet of industrial space (the “Premises”) in the
building (the “Building”) located on the Property. A depiction of the Premises
is shown on Exhibit A attached hereto.

 

2. Term. The term of this Lease will commence on February 1st, 2017 (the
“Commencement Date”) and will expire on December 31st, 2018 (the “Term’1, except
as otherwise provided in Section 22 below.

 

3. Rent. Monthly rent shall be $6,400 (“Rent”), payable in advance to Lessor on
or before the Commencement Date and on the first (1st) day of each month
thereafter. Rent shall be payable without prior notice or demand, without offset
or deduction at the address of Lessor set forth below. In the event that any
Rent or other amount payable under this Lease is not received by Lessor within
five (5) days of the date it is due, Lessee shall pay to Lessor (i) a late fee
equal to the greater of $100 or ten percent (10%) of the delinquent Rent (the
“Late Fee”) and (ii) interest on such delinquent Rent at a rate equal to the
lesser of the prime rate of interest as published in the Wall Street Journal on
the date that interest begins to accumulate plus four percent (4%) or the
highest rate allowed by law from the date that such delinquent Rent was due
through the date that such delinquent Rent is actually received by Lessor. Rent
shall be prorated for any part of the Term that is a partial month. Lessee
acknowledges that late payment by Lessee to Lessor of any Rent due hereunder
will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs may
include, without limitation, processing and accounting charges and late charges
which may be imposed on Lessor under the terms of any Master Lease or any
mortgage. The parties hereby agree that the Late Fee represents a fair and
reasonable estimate of the costs incurred by Lessor by reason of the late
payment by Lessee. Acceptance of any Late Fee by Lessor shall in no event
constitute a waiver of Lessee’s default with respect to the overdue amount in
question, nor prevent Lessor from exercising any of the other rights and
remedies granted hereunder.

 

4. Utilities; Taxes. Basic utilities are provided to the Building at no extra
charge to Lessee, including natural gas, electricity, high- peed wi-fi, alarm
monitoring, garbage service, bottled water service, bathroom cleaning and
stocking, and water/sewer. Lessee shall pay when due all personal property taxes
assessed on Lessee’s personal property. Lessor is responsible for payment of
real property taxes on the Property. All subtenants of the Property are expected
to keep utility expenses as low as possible. Lessee will only be responsible for
any excessive use of utilities, as determined by Lessor in its reasonable
discretion. Any charges by Lessor for Lessee’s excessive use of utilities will
be due within ten (10) days after notice from Lessor is received by Lessee.
Lessee shall deposit all trash in Lessor’s designated trash receptacles for the
Building. Lessee shall pay to Lessor on demand for the costs of removal from the
Premises and the Building of any refuse and rubbish of Lessee in excess of that
ordinarily accumulated in a typical Building occupancy. Lessee shall comply with
any and all recycling programs required by Law (defined below) or generally
imposed on all tenants by Lessor.

 

 

 

 



5. Lessee’s Insurance. Lessee, at its sole cost and expense, shall secure and
maintain throughout the Term (a) commercial general liability insurance,
insuring both Lessor and Lessee against death and personal injuries to one or
more persons and damage to property occurring on the Premises or the Property or
in connection with Lessee’s use and occupancy of the Premises in an amount equal
to not less than One Million and 00/100 DOLLARS ($1,000,000) combined single
limit per occurrence, (b) fire, casualty and extended coverage insurance
covering all equipment and personal property of Lessee on or about the Premises,
insuring Lessee for full insurable value thereof on a replacement cost basis,
and (c) worker’s compensation insurance if required by Jaw. Prior to the
Commencement Date, Lessee shall furnish to Lessor a certificate of insurance
evidencing such coverage with Lessor and Master Lessor Property Owner named as
additional insureds, which certificate shall contain a provision to the effect
that such coverage may not be canceled, materially changed or not renewed
without at least ten (10) days’ prior written notice to Lessor. Lessee
acknowledges Lessor is not responsible for carrying insurance covering Lessee’s
property.

 

6. Waiver of Subrogation. Lessee shall secure appropriate clauses in, or
endorsements upon, each insurance policy obtained by Lessee which cover or are
applicable to the Premises or the personal property, fixtures and equipment
located therein, pursuant to which the insurance companies waive subrogation or
permit the insureds, prior to any loss, to agree with a third party to waive any
claim they might have against said third party without invalidating the coverage
under the insurance policies. Lessee’s waiver of subrogation or permission for
waiver of any claim shall extend to Lessor and the Lessor Related Parties
(defined below). Lessee releases Lessor and the Lessor Related Parties in
respect of any claim which they might otherwise have against them for loss,
damage or other casualty occurring during the Term and covered under a fire
insurance policy with extended coverage endorsement in the form normally used in
respect of similar property in the Portland, Oregon, metropolitan area.

 

7. Subordination.

 

7.1 General. This Lease, and all rights of Lessee hereunder, are and shall be
subject and subordinate to any ground leases or master leases covering the
Property and/or the Building now or hereafter existing, including, without
limitation, the Master Lease, and to all mortgages, trust deeds and other
financing and security instruments (“Mortgages”), which may now or hereafter
affect the Property and/or the Building, and to all renewals, modifications,
replacements and extensions of such master leases and Mortgages. This Section
shall be self-operative, and no further instrument of subordination shall be
required. In confirmation of such subordination, Lessee shall execute,
acknowledge, and deliver to Lessor any instrument that Lessor may reason bly
request to evidence such subordination within ten (10) days after a request
therefor. If the interest of Lessor under this Lease is transferred, whether
through possession, foreclosure or delivery of a new lease or deed, then Lessee
shall recognize the party succeeding to Lessor’s rights and obligations (the
“Successor Lessor”) as the Lessor under this Lease and shall promptly execute
and deliver any instrument that such Successor Lessor may reasonably request to
evidence such attornment Upon such attornment, Lessee’s rights hereunder shall
continue in full force and effect as a direct Lease between the Successor Lessor
and Lessee upon all of the terms, conditions and covenants as set forth in this
Lease so long as Lessee is not in default.

 

 

 

 

7.2 Master Lease. This Lease is subject and subordinate to the Master Lease and
to the rights of present and future lenders of Master Lessor. Lessee agrees for
the benefit of Master Lessor and any of its lenders not to make any claim
against Master Lessor regarding this Lease, the Premises, or the property other
than those claims arising by reason of the negligence or intentional misconduct
of Master Lessor. Lessee agrees to indemnify and defend Master Lessor and its
lenders from any claim arising at the Premises through the fault of Lessee.
Without limiting the foregoing, Lessee agrees to attorn to Master Lessor in the
event of termination of the Master Lease.

 

8. Permitted Use; Right To Sublease; Alterations. Lessee will use the Premises
only for Distillery operations including, but not limited to, blending, bottling
and warehousing and for no other purpose without Lessor’s prior written consent,
which may be withheld in Lessor’s sole discretion. Lessee has the right to
sublease, with written consent from Lessor, as needed for operations so long as
it does not change the permitted use. Lessee shall not commit waste on the
Premises _ or the Property. No alterations, additions or improvements shall be
made to the Premises, and no equipment or fixtures shall be installed in the
Premises, without Lessor’s prior written consent, which may be withheld in
Lessor’s sole discretion. Use of the Premises and the Property shall be subject
to rules and regulations adopted by Lessor from time to time. Lessee shall not,
without the prior written consent of Lessor, use any apparatus, machinery or
device in or about the Premises which will cause any noise, vibration, fumes or
electronic interference or which will overload the floors or structure of the
Premises. Lessee shall not at any time use or occupy, or suffer or permit anyone
to use or occupy the Premises, or permit anything to be done in the Premises, in
any manner which: (a) violates the certificate of occupancy for the Premises or
for the Building; or (b) causes or is liable to cause injury to the Premises or
the Building or any equipment, facilities or systems therein; or (c) constitutes
a violation of all laws, codes, ordinances, rules, statutes, regulations, orders
and other requirements of public authorities (“Laws”) or the requirements of
insurance bodies; or (d) impairs or tends to impair the character, reputation or
appearance of the Building; or (e) impairs or tends to impair the proper and
economic maintenance, operation and repair of the Building and/or its equipment,
facilities or systems; or (f) annoys or inconveniences or tends to annoy or
inconvenience other tenants or occupants of the Property; or (g) generates,
uses, releases, stores, or deposits on or about the Premises any environmentally
hazardous or toxic substances, chemical materials, wastes, pollutants,
chemicals, gases, oils, or contaminants, as defined by any Law or the exposure
to or release of which is regulated by any Law (collectively, “Hazardous
Materials”). Notwithstanding the foregoing, lessee may handle, store, use or
dispose of products containing quantities of Hazardous Materials necessary for
the use of the Premises for business purposes; provided that lessee shall always
handle, store, use, and dispose of any such Hazardous Materials in a safe and
lawful manner.

 

9. Hazardous Substances. Lessee shall keep the Premises, the Building and the
common areas of the Property free from contamination by or from any Hazardous
Materials.

 

 

 



 

10. Compliance With Laws. Lessee shall comply with all requirements of duly
constituted public authorities, and with the terms of any laws applicable to
Lessee or to Lessee’s use of the Premises, the Building and the co mon areas of
the Property, and Lessee shall indemnify, defend and save Lessor harmless from
any and all penalties, fines, costs or other damages, including without
limitation, attorney’s fees, resulting from its failure to do so. Lessee shall
not carry on any unlawful business in or about the Premises, and shall not carry
on any business or activity which would endanger the Premises or any portion
thereof from fire or cause a forfeiture of any fire insurance that Lessor has or
may have on the Building.

 

11. Liability. Neither Lessor nor its manager, members or employees shall be
liable for any injury to any person while on the Premises, the Building or the
Property or for damage to property while located on the Premises, the Building
or the Property, whether owned or leased by Lessor, Lessee or third parties,
whether caused by or resulting from any act, omission or negligence of Lessor or
any of its respective agents, servants, or employees, or by other tenants of the
Building, or by fire, or by any other casualty or condition existing on or
resulting to the Premises, the Building or the Property during the Term (except
for acts caused by the willful misconduct of Lessor or Lessor’s agents or
employees), nor shall Lessor nor its manager, members or employees be liable in
any claim for damages by reason of inconvenience or interruption to the business
of Lessee, irrespective of the cause therefor (except for acts caused by willful
misconduct of Lessor or Lessor’s agents or employees). Lessee shall maintain all
of the insurance policies and coverages referred to in this Lease against any
loss or liability on account of any such claim.

 

12. Indemnification. Lessee shall defend (through counsel reasonably acceptable
to Lessor), indemnify, and hold harmless Lessor and all parties to the Master
Lease (the “Lessor Related Parties”) from and against any and all claims,
losses, liabilities, damages, response costs and expenses of any nature,
including, without limitation, an attorneys’ fees and expenses whatsoever,
arising out of or in any way related to (a) the conduct or management of the
Premises or any business therein, or any condition created (other than by Lessor
or the Lessor Related Parties) in or about the Premises; (b) any act, omission
or negligence of Lessee or any of its agents, affiliates, members, employees,
visitors, invitees or contractors (collectively, the “Lessee Related Parties”);
(c) any accident, injury or damage whatever (unless caused by Lessor’s or the
Lessor Related Parties’ negligence or intentional act) occurring in, at or upon
the Premises; or (d) any breach or default by Lessee in the full and prompt
payment and performance of Lessee’s obligations under this Lease; together with
all costs, expenses and liabilities incurred or in connection with each such
claim or action or proceeding brought thereon, including, without limitation,
all attorneys’ fees and expenses the generation, release, storage, or deposit of
Hazardous Materials on the Property by Lessee or by any Lessee Related Party
including, but not limited to: (i) claims of third parties, including
governmental authorities, for damages, response costs, injunctive or other
relief; (ii) the cost, expense or loss to Lessor of any injunctive relief,
including preliminary or temporary injunctive relief, applicable to Lessor or
the Premises; (iii) the expense, including fees of attorneys, engineers,
paralegals and experts for identifying and reporting the existence of Hazardous
Materials to any agency of the State of Oregon or the United States as required
by applicable Laws; and (iv) any and all expenses or obligations, incurred
before, during and after any trial or appeal therefrom or any administrative
proceeding or appeal therefrom whether or not taxable as costs, including,
without limitation, attorneys’ and paralegal fees, witness fees (expert and
otherwise), deposition costs, copying and telephone charges and other expenses,
all of which shall be paid by Lessee promptly after Lessor incurs the obligation
to pay such amounts.

 

 

 

 



13. Assignment Lessee may not assign or transfer this Lease, or sublet the
Premises, without Lessor’s prior written consent, which may be withheld by
Lessor in its sole discretion.

 

14. Surrender; Holdover. On expiration or early termination of this Lease,
Lessee shall surrender the Premises broom clean and free of all debris and in
the same condition as at the Commencement Date, subject only to reasonable wear
from ordinary use. Lessee shall remove all of its personal property, and shall
remove any alterations or improvements made by Lessee if required by Lessor, and
Lessee shall repair all damage resulting from such removal. Failure to remove
shall be an abandonment of the property, and Lessor may remove or dispose of it
in any manner without liability, and recover the cost of removal and other
damages from Lessee. If Lessee fails to vacate the Premises when required,
including failure to remove all its personal property, Lessor may elect to
either: (i) continue to treat Lessee as a tenant from month to month, subject to
the provisions of this Lease, except that Rent shall be twice the Rent being
charged when the Lease term expired; or (ii) eject Lessee from the Premises
(using self-help or ‘otherwise) and recover damages caused by wrongful holdover.

 

15. AS-IS. The Premises are leased to Lessee AS IS and in the condition now
existing, with no alterations or other work to be performed by Lessor. Lessee
has inspected the Premises and is satisfied with the size, location and
condition of the Premises. Lessee acknowledges that Lessor does not warrant that
it will install or operate any security alarm system or provide other security
for the Premises.

 

16. Right of Entry. Lessor shall have the right to enter the Premises at any
time to confirm Lessee’s compliance with this Lease and make any necessary
repairs, and in the event of an emergency.

 

17. Lessee’s Property. All unattached business and trade fixtures, machinery and
equipment, communications equipment and office equipment which are installed in
the Premises by or for the account of Lessee without expense to Lessor and which
can be removed without structural damage to the Building and all furniture,
furnishings (excluding window coverings) and other articles of movable personal
property owned by Lessee and located in the Premises (“Lessee’s Property”) shall
be and remain the property of Lessee, may be removed by Lessee at any time
during the Term, and shall be removed prior to the termination date of this
Lease; provided, that if any of Lessee’s Property is removed, Lessee shall
repair or pay the cost of repairing any damage to the Premises or to the
Property resulting from the installation and/or removal thereof.

 

18. Lessee’s Obligations. Lessee shall, at its expense, throughout the Term,
take good care of the Premises, the fixtures and appurtenances therein and
Lessee’s Property. Lessee, at its expense, shall promptly replace all scratched,
damaged or broken doors in and about the Premises and shall be keep the Premises
broom-clean and in good condition. Lessee shall be responsible for the cost of
all repairs, interior and exterior, structural and non-structural, ordinary and
extraordinary, in and to the Premises and the Building and the facilities and
systems thereof, the need for which arises out of the moving of Lessee’s
Property in or out of the Building; or the act, omission, misuse or neglect of
Lessee or any of its subtenants or its or their employees, agents, contractors
or invitees. Lessee shall reimburse Lessor for all such costs within ten (10)
days after receipt of notice from Lessor of such expenditures, including a copy
of the invoice(s).

 

 

 



 

19. Abandonment. Any items of Lessee’s Property which shall remain in the
Premises after the termination of this Lease, at the option of Lessor, may be
deemed to have been abandoned, and in such case such items may ·be retained by
Lessor, and Lessor may deal with Lessee’s Property in such manner as Lessor
shall determine, at Lessee’s expense.

 

20. Casualty; Condemnation.

 

20.1 General. If the Building shall be destroyed or damaged by fire or other
casualty to the extent that more than ten percent (10%) of the Building, as
determined by Lessor, is rendered untenantable, or if the cost of restoration is
greater than the insurance proceeds paid to Lessor, Lessor may, at its election,
terminate this Lease by notice to Lessee. Such notice shall be effective thirty
(30) days after receipt thereof by Lessee. If Lessor does not so terminate the
Lease, the Lease shall remain in full force and effect and Lessor shall be
responsible for restoration of the Building. Any restoration by Lessor shall not
include replacement of furniture, equipment or other items designated as
Lessee’s Property. Lessee shall be responsible for restoration of Lessee’s
Property.

 

20.2 Condemnation.

 

20.2.1 Total Condemnation. If the whole of the Building or the Premises shall be
taken by condemnation or in any other manner for any public or quasi-public use
or purpose, (including a sale under threat of condemnation) this Lease shall
terminate as of the date of vesting of title on such taking (the “Date of
Taking”), and Rent shall be prorated and adjusted as of Date of Taking.

 

20.2.2 Partial Condemnation. If a part of the Building shall be so taken, this
Lease shall be unaffected by such taking, except that:

 

(a) Lessor may, at its option, terminate this Lease by giving Lessee notice to
that effect within thirty (30) days after the Date of Taking; and

 

(b) If twenty percent (20%) or more of the Premises shall be so taken and the
remaining area of the Premises shall not be reasonably sufficient for Lessee to
continue feasible operation of its business, Lessee may terminate this Lease by
giving Lessor notice to that effect within thirty (30) days after the Date of
Taking.

 

(c) If the Lease is terminated pursuant to this Section 20.2, the Lease shall
terminate on the date that notice of termination from the Lessor or Lessee to
the other is given, and Rent shall be prorated and adjusted as of such
termination date. Upon a partial taking of the Premises where the Lease is not
terminated pursuant to this Section 20.2, this Lease shall continue in force as
to the remaining part of the Premises, and Rent shall be adjusted according to
the rentable area remaining.

 

 

 



 

20.2.3 Award. Lessor shall be entitled to receive the entire award or payment in
connection with any taking without deduction therefrom for any estate vested in
Lessee by this Lease and Lessee shall receive no part of such award. Lessee
shall have no claim against Lessor or the condemning authority for the unexpired
portion of the Term. Nothing contained in this Section 20.2.3 shall be deemed to
prevent Lessee from making a separate claim proceeding for the value of any of
Lessee’s Property which is included in the taking.

 

21. Default and Remedies. Any of the following shall constitute a default by
Lessee under this Lease (time of performance being of the essence of this
Lease): (i) Lessee’s failure to pay Rent or any other payment under this Lease
within five (5) days after written notice from Lessor; provided, however, that
Lessor shall not be required to give such written notice more than twice in any
12-month period, (ii) Lessee’s failure to comply with any other provision of
this Lease within fifteen (15) days following written notice from Lessor
specifying the noncompliance, (iii) Lessee’s insolvency, assignment for the
benefit of its creditors, commencement of proceedings under any provision of any
bankruptcy or insolvency law, or the appointment of a receiver for Lessee’s
properties, or (iv) Lessee’s vacation or abandonment of the Premises without the
written consent of Lessor. Upon any default, Lessor shall have the right to the
following remedies, which are intended to be cumulative and in addition to any
other remedies provided under applicable law or under this Lease: (a) Lessor may
at its option terminate this Lease, without prejudice to its right to damages
for Lessee’s breach, (b) with or without termination, Lessor may enter and
retake possession of the Premises by any means (including self- help) and may
use or relet the Premises without accepting a surrender or waiving the right to
damages, (c) Lessor may recover aJI damages caused by Lessee’s default,
including but not limited to an amount equal to delinquent Rent and future Rent
Jost because of the default.

 

22. Estoppel Certificates. Each party agrees that at anytime requested by the
other party, with not less than ten (10) days’ prior notice, to execute and
deliver to the other a statement certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the Lease is in
full force and effect as modified and stating the modifications), certifying the
dates to which the Rent has been paid, stating whether or not, to the best
knowledge of the signer, the other party is in default in performance of any of
its obligations under this Lease, and, if so, specifying each such default of
which the signer shall have knowledge, and stating whether or not, to the best
knowledge of the signer, any event has occurred which with the giving of notice
or passage of time, or both, would constitute such a default, and, if so,
specifying each such event; it being intended that any such statement delivered
pursuant hereto shall be deemed a representation and warranty to be relied upon
by the party requesting the certificate and by others with whom such party may
be dealing, regardless of independent investigation. Lessee shall also include
in any such statement such other information concerning this Lease as Lessor may
reasonably request.

 

23. Applicable Law. This Lease shall be construed and interpreted under the laws
of Oregon.

 

24. Deposit. Lessee shall deliver to Lessor a security deposit in the amount of
$6,400 (“Security Deposit”) in 3 equal monthly payments in the first 3 months
(February, March and April 2017) with the execution of this Lease. The Security
Deposit may be commingled with other Funds of Lessor and shall not bear
interest. In the event of the failure of Lessee to perform any of its
obligations under this Lease, then Lessor, at its option, may apply the Security
Deposit or as much as may be necessary, to compensate Lessor for loss or damage
sustained by Lessor due to Lessee’s breach. Should the Security Deposit or any
part thereof be so applied by Lessor, then within five (5) days after written
demand from Lessor, Lessee shall remit funds to Lessor to restore the Security
Deposit to the original amount. If Lessee is not in default of this Lease at
termination, Lessor shall return the unapplied portion of the Security Deposit
to Lessee, except for any amount necessary to return the Premises to the
condition it was originally delivered or to pay any amounts owed to Lessor
hereunder. In the event of an assignment of the Master Lease and this Sublease,
Lessor shall have the right to transfer the Security Deposit to the assignee to
be held under the terms of this Lease, and Lessor shall thereupon be released
from all liability for the return of the Security Deposit; Lessee agrees to look
solely to the Assignee for the return of the Security Deposit.

 

 

 



 

25. Rules and Regulations. Lessee shall and shall cause its employees to comply
with Lessor’s Rules and Regulations, a copy of which is attached hereto as
Exhibit B. Violations may result in the revocation of amenities and fines as set
forth in the Rules and Regulations. Updates to the Rules and Regulations may be
adopted by Lessor at any time in Lessor’s reasonable discretion and Lessee shall
comply with all such updates from and after receipt of a copy of the updated
Code of Conduct, except to the extent that the Rules and Regulations directly
conflict with the terms of this Lease (in which case the Lease terms shall
control). Lessor shall not be liable to Lessee for violation of the Rules and
Regulations by any other tenant or its employees, agents, invitees or licensees.
If there is a conflict between any provision of this Lease and a provision of
the Rules and Regulations, the conflicting provision in the Lease shall control.

 

26. Successors and Assigns. Except as otherwise expressly provided in this
Lease, the obligations of this Lease bind and benefit the successors and assigns
of the parties.

 

27. Force Majeure. The obligations of Lessee hereunder shall in no way be
affected, impaired or excused, nor shall Lessor have any liability whatsoever to
Lessee, because: Lessor is unable to fulfill, or is delayed in fulfilling, any
of its obligations under this Lease. by reason of strike, other labor trouble,
governmental preemption of priorities or other controls in connection with a
national or other public emergency or shortages of fuel, supplies or labor
resulting therefrom, terrorism, threat of terrorism, or any other cause, whether
similar or dissimilar, beyond Lessor’s reasonable control; or of any failure or
defect in the supply, quantity or character of electricity, water or other
utilities furnished to the Premises, by reason of any requirement, act or
omission of the public utility or others serving the Building with electric
energy, oil, gas or water, or for any other reason whether similar or
dissimilar, beyond Lessor’s reasonable control.

 

28. Lessee Representations. If Lessee is a corporation or other entity, Lessee
hereby represents, covenants and warrants that Lessee is duly formed and validly
existing under the Laws of its state of formation; Lessee has full right and
authority to enter into this Lease and to perform all Lessee’s obligations
hereunder; and each person (and both of the persons if more than one signs)
signing this Lease on behalf of Lessee is duly and validly authorized to do so.
·

 

29. Non-Waiver. No provision of this Lease shall be deemed to have been waived
by Lessor unless such waiver is in writing signed by Lessor. Lessor’s waiver of
a breach of any term or condition of this Lease shall not be deemed a waiver of
any subsequent breach. Acceptance of any Rents or other payments shall not be
deemed a waiver of such breach.

 

30. Square Footage Calculations Approximate. The parties acknowledge and agree
that any calculations of square footage in the Premises and in the Property are
approximations. No recalculation of square footage shall affect the obligations
of Lessee under this Lease including, without limitation, the amount of Rent
payable by Lessee.

 

 

 



 

31. Time. Time is of the essence of this Lease.

 

32. Financial Information. Within ten (10) days following any written request
from Lessor, Lessee shall furnish current and complete financial statements to
Lessor, certified by Lessee as accurate and current, showing with reasonably
sufficient detail Lessee’s and any guarantor’s financial condition. Lessor
agrees to use such information solely for purposes of the Lease and in
connection with the ownership, management, financing and disposition of Lessor’s
property.

 

33. Attorneys’ Fees. If Lessor incurs attorney fees because of a default by
Lessee, Lessee shall pay all such fees whether or not litigation is filed. In
the event a suit, action, arbitration, or other proceeding of any nature
whatsoever, including without limitation any proceeding under the U.S.
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Lease or with respect to any dispute
relating to this Lease, the prevailing or non-defaulting party shall be entitled
to recover from the losing or defaulting party its attorneys’, paralegals’,
accountants’, and other experts’ fees and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith. In the event
of suit, action, arbitration, or other proceeding, the amount of such costs,
fees, and expenses shall be determined by the judge or arbitrator, shall include
fees and expenses incurred on any appeal or review, and shall be in addition to
all other amounts provided by law.

 

34. Severability. If any portion of this Lease is held to be illegal, invalid or
unenforceable under present or future law effective during the Term, the
remainder of this Lease shall not be affected thereby.

 

35. Further Assurances. Each of the parties shall promptly execute and deliver
such additional documents and sha11 do such acts that are reasonably necessary,
in connection with the performance of its respective obligations hereunder, to
carry out the intent of this Lease.

 

36. Security. Lessor has no duty to provide security for any portion of the
Premises. To the extent Lessor elects to provide any security, Lessor is not
warranting the effectiveness of any security personnel, services, procedures or
equipment and Lessee shall not rely on any such personnel, services, procedures
or equipment. Lessor shall not be liable for failure of any such security
personnel, services, procedures or equipment to prevent or control, or to
apprehend anyone suspected of, personal injury or property damage in, on or
around the Premises.

 

37. Lessor’s Work. Lessor will either install visqueen style plastic on the
ceiling of the rented premises or repaint the ceiling (lessor will choose which
at it’s sole discretion), as shown in exhibit C, if access is provided by
lessee. Lessor will complete the work within 60 days of lease execution.

 

38. Option to Renew. Lessor grants Lessee the right to extend the term of the
Lease for two (2) additional periods of one (1) year each on the same terms and
conditions contained in the Lease, except that Base Rent for the First and
Second Extended Terms shall be at current leasing rates for NW Flex Space.
Lessee must provide written notice of exercising the option to renew no less
than three (3) months prior to the end of the current lease term.

 

39. Complete Agreement. This Lease constitutes the entire agreement of the
parties and supersedes all prior written and oral agreements and representations
and there are no implied covenants or other agreements between the parties
except as expressly set forth in this Lease.

 

 

 

 

[ex10-8_001.jpg]

 



 

 

 



EXHIBIT A

 

DEPICTION OF PREMISES



 

 

 



 

[ex10-8_002.jpg]



 

 

 



 

EXHIBIT B

 

RULES AND REGULATIONS

 

 

 

 

Sublease Consent

 

In accordance with the lease between NW Flex Space LLC (lessor) and Motherlode
LLC (lessor), NW Flex Space LLC consents to Motherlode subleasing to Lamie Inc
for the purposes of establishing an Alternating Premise Distilled Spirits Plant
license for Lamie Inc, a Motherlode client. NW Flex Space LLC reserves the right
to revoke this sublease consent if the terms of the lease or code of conduct is
violated.

 

The use is in accordance with the permitted use granted to Motherlode for the
operation of its business and makes no change to the original lease or premises.

 

NW Flex Space LLC

3901SE Naef Rd.

Portland, OR

 

Jimmy Bruce, Managing Member

 

Date

 

 

 

 

Sublease Consent

 

In accordance with the lease between NW Flex Space LLC (lessor) and Motherlode
LLC (lessor) NW Flex Space LLC consents to Motherlode subleasing to Eastside
Distillery for the purposes of establishing an Alternating Premise Distilled
Spirits Plant license for Eastside Distillery, a Motherlode client. NW Flex
Space LLC reserves the right to revoke this sublease consent if the terms of the
lease or code of conduct is violated.

 

The use is in accordance with the permitted use granted to Motherlode for the
operation of its business and makes no change to the original lease or premises.

 

NW Flex Space LLC

3901 SE Naef Rd.

 

Jimmy Bruce, Managing Member

 

 

 

 

FLEX   PACE

 

NW Flex Space | Code of Conduct

 

1. Obstruction of Ingress/Egress and Common Areas. The halls, passages, exits,
entrances, and loading docks of the Building shall not be obstructed by any of
the tenants or used for any purpose either than for ingress to and egress from
their premises. Tenant shall not suffer or permit the obstruction of any common
areas, including conference room, kitchen, breakroom, meeting areas, and
reception/lounge areas.

 

2. Parking. The parking areas shall be used only for parking vehicles no longer
than ful-l size passenger automobiles. The maintenance of vehicles in the
parking areas or Common Areas is prohibited. Tenant shall be responsible for
seeing that all its employees, agents and invitees comply with the applicable
parking rules, regulations, laws and agreements.

 

3. Managing Waste. Tenants shall commit no act of waste or permit the
accumulation of waste in or around the Building. Waste that exceeds the amount
available in the garbage or recycling receptacles provided by NW Flex Space, is
the responsibility of the tenant.

 

4. Securing the Building and Preventing Waste. Each tenant shall see that the
doors of the premises are closed and locked and that all water faucets or
apparatus, cooking facilities, and warehouse equipment are shut off before the
tenant or employees leave the premises at night, so as to prevent waste or
damage. For any default or carelessness in this regard the tenant shall be
responsible for any damage sustained by other tenants or occupants of the
Building or NW Flex Space. Tenants shall keep the doors to the building
corridors closed at all times except for ingress and egress.

 

5. Janitorial, Vendor or Contractor Services. No tenant shall employ any person
other than NW Flex Space’s janitorial or contractor services for cleaning or
repairing the premises, unless otherwise approved by NW Flex Space. No tenant
shall cause any unnecessary labor because of carelessness or indifference in the
preservation of good order and cleanliness.

 

6. Usage of Common Area . Break room, kitchen, conference room, reception and
lounge areas shall be maintained in safe and clean condition. No tenants will be
permitted to disproportionately use the common areas or the data services.

 

7. Signage. A sign, placard, picture, name, advertisement, or notice visible
from the exterior of any tenant’s premises shall not be inscribed, painted,
affixed, or otherwise displayed by any tenant on any part of the building
without the consent of NW Flex Space. All signage, placards and pictures posted
by NW Flex Space are to be referenced by the tenant for informational and safety
purposes.

 

NW Flex Space I nwflexspace@gmail.com I (971) 277-6327

Page | 1

 



 

8. General Property Condition. Tenants shall be responsible for damage done to
seeded areas grass, shrubs and trees around the building, such as digging,
uprooting, trampling, etc.

 

9. Smoking. Smoking is prohibited in the interiors of the Building on the
property, as well as areas immediately adjacent to any ingress and egress to the
Building. Tenants are required to restrict their smoking activities to the
designated location.

 

10. Utilizing Dock High and Grade Level Roll-Up Doors. To avoid damage to NW
Flex Space or tenant property, tenants must unlock side latches before rolling
up any dock high or grade level door. Tenants must ensure doors are up
completely before driving any vehicles in or out of warehouse and must regard
the bumper guards when backing up a trailer.

 

11. Keys. NW Flex Space will furnish each tenant, free of charge, one fob to
access the Premises. NW Flex Space will charge $10 for any additional fobs. No
tenant shall have any fobs or keys made without the prior consent of NW Flex
Space. No tenant shall alter any lock or install a new or additional lock or any
bolt on any door of the premises without the prior consent of NW Flex Space. The
tenant shall in each case furnish NW Flex Space with a key for any lock. Each
tenant, upon the termination of the tenancy, shall return all fobs and keys to
the Building that have been furnished to the tenant.

 

12. Flammables, Pollutants, Heating/Air Conditioning and Pets. No tenant shall
use or keep in the premises or the building any kerosene, gasoline, or
inflammable or combustible fluid or material other than limited quantities
reasonably necessary for the operation or maintenance of equipment, and may not,
without NW Flex Space’s prior approval, use any method of heating or air
conditioning other than that supplied by NW Flex Space. No tenant shall use or
keep any foul, noxious, or hazardous gas or substance in the premises, or permit
or suffer the premises to be occupied or used in a manner offensive or
objectionable to NW Flex Space or other occupants of the Building. Pets are
prohibited in the building unless prior consent has been given by NW Flex Space.

 

13. Right to Prevent Access. NW Flex Space reserves the right to exclude from
the building between the hours of 6 p.m. and 7 a.m., at all hours on Saturdays
and Sundays, and legal holidays any person who does not present a proper access
card or other identification as a tenant or an employee of a tenant, or who does
not otherwise present proper authorization by a tenant for access to the
premises. Each tenant shall be responsible for all persons for whom it
authorizes access and shall be liable to NW Flex Space for all acts of these
persons. NW Flex Space shall in no case be liable for damages for any error with
regard to the admission to or exclusion from the building of any person. No
tenant and no employee or invitee of any tenant shall go on the roof of the
building.

 

14. Warehouse and Office Partitions. Tenants shall not deface or alter in any
way the walls, partitions or other surfaces of the Premises or the Building
without consent from NW Flex Space.

 

NW Flex Space I nwflexspace@gmail.com I (971) 277-6327

Page | 2

 

 

15. Restroom Facilities. The toilets, urinals, wash bowls, and other restroom
facilities shall not be used for any purpose other than that for which they were
constructed. No foreign substance of any kind shall be placed in them, and the
expense of any breakage, stoppage, or damage resulting from the violation of
this rule shall be borne by the tenant who, or whose employees or invitees, have
caused it. Contact NW Flex Space for restroom supply replenishment.

 

16. Permitted Sale of Goods or Merchandise. Except with the prior consent of NW
Flex Space, no tenant shall sell, or permit the sale at retail, of any goods or
merchandise to the general public in the premises, nor shall the premises of any
tenant be used for any business or activity other than that specifically
provided for in the tenant’s lease.

 

17. Odor and Noise/Music. Tenants shall not make or permit any noise or odors
that annoy or interfere with other tenants or persons having business within the
Building. The use of musical instruments, radios, televisions, and stereos shall
not be operated so as to harass, annoy or inconvenience any other tenant.

 

18. Konica Printer Usage. Tenants are permitted to print or copy up to 300 black
and white pages, free of charge. Color copies are not permitted. The tenant will
be charged an overage fee of $0.15 per page for printing or copying more than
the allotted amount, or in color. Hyperlinks in blue are considered a color
copy.

 

19. Forklift, Scissor Lift, and Sweeper Machine. The onsite forklift is to be
shared proportionately by all tenants. The scissor lift and sweeper machine are
to be used by NW Flex Space personnel only unless authorized. For forklift
certifications or repair, please contact NW Flex Space.

 

20. Replenishment of Supplies. Contact NW Flex Space if purified water, propane
tanks, bathroom or break room supplies need to be replenished.

 

21. Cleaning Spills. Tenants have access to cleaning supplies in the designated
utility closet for cleaning spills. Refer to map in the break room for utility
closet location.

 

22. Severe Weather, Roof leaks, and Emergency Situations. Notify NW Flex Space
immediately in the event of damage caused by severe weather or roof leaks, as
well as any emergency situations on or near the property.

 

23. First Aid and Fire Safety. First aid kits are located in each bathroom and
below the sink in the kitchen. For information on fire safety and the Building’s
evacuation plan, tenants may refer to placard posted in the break room.

 

24. Amendments. NW Flex Space reserves the right to revise or make other rules
and regulations as may be deemed advisable for the safety, care and cleanliness
of the premises, and for the preserving of good order therein.

 

NW Flex Space I nwflexspace@gmail.com I (971) 277-6327

Page | 3

 

 

